Citation Nr: 0202719	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  98-14 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active service from February 1983 to February 
1986 and from September 1990 to August 1991.  In his second 
period of service, the veteran served in Southwest Asia 
during the Persian Gulf War from November 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, dated in September 1997 and March 1998, which 
denied the veteran's application to reopen his claim for 
service connection for asthma.  In December 1998, the veteran 
testified at an RO hearing.  

In a March 2000 decision, the Board determined that new and 
material evidence had been received to reopen the veteran's 
claim for service connection for asthma, found that his claim 
was well grounded, and remanded the case to the RO for 
further development, to include a VA examination.  The case 
now is before the Board for further appellate consideration. 


FINDING OF FACT

The probative medical evidence shows that the veteran's 
asthma preexisted his second period of active service and 
worsened beyond the natural progression of such disease as a 
result of his service in the Persian Gulf.


CONCLUSION OF LAW

The veteran's asthma was aggravated during active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001); 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126).  This liberalizing legislation is 
applicable to the veteran's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of information 
required to substantiate a claim, contains a broader VA 
obligation to obtain relevant records and advise a claimant 
of the status of those efforts, and includes an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  VA has, in pertinent part, 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the service connection claim 
have been properly developed as service, VA and private 
medical records and September 2000 and April 2001 VA 
examination reports have been associated with the file.  
Under these circumstances, the Board finds that the VCAA does 
not mandate another examination.  In an April 2001 letter to 
the veteran, the RO advised the appellant of what must be 
demonstrated to establish service connection.  The Board 
finds that the RO has obtained, or made reasonable efforts to 
obtain, all treatment and administrative records, which might 
be relevant to the veteran's claim.  In particular, the Board 
notes that, in response to an April 2000 RO request for 
treatment records, Dr. Michele Spero indicated that she had 
not seen the veteran since 1986-87 and that the veteran's 
records were no longer available.  Accordingly, the Board 
finds that no further assistance to the veteran in acquiring 
medical evidence is required by statute.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the question of 
entitlement to service connection as the RO has complied with 
the notice provisions of the VCAA.  This is so because the RO 
specifically notified him of the requirements needed for 
entitlement to service connection in an April 2001 letter 
regarding the VCAA provisions.  The RO notified the appellant 
that for service connection there must be evidence of a 
current disability, evidence of a disease or injury due to 
service, and evidence of a link between the disability and 
service.  Moreover, all of the relevant evidence was 
considered.  As such, there has been no prejudice to the 
veteran that would warrant another remand, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110; 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b). 

Service connection connotes many factors, but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

For purposes of service connection, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or, where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  The presumption attaches only where there has been 
an induction examination in which the later-complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  38 C.F.R. § 
3.306(b).

The veteran contends that his asthma began while on active 
duty in the Persian Gulf War.  Initially, he claimed that his 
preexisting asthma was aggravated in service, but later he 
asserted that he was told by his mother and his family 
physician that he did not have asthma as a child.  Thus, he 
now asserts that his asthma was incurred during his service 
in the Persian Gulf.  

The medical history portion of the veteran's June 1982 
enlistment examination report shows a notation for shortness 
of breath and pain in chest - cause unknown, but all clinical 
findings on the physical examination report were normal.  
Service medical records for his first period of service show 
no complaints of, or treatment for, asthma.  However, they do 
show treatment for shortness of breath associated with 
chemical environment in October 1984.  A separation 
examination report is not of record and it appears from the 
record that the veteran elected not to undergo a medical 
examination before separation.  A January 1987 quadrennial 
examination was negative for any abnormalities of the lungs 
or respiratory system and neither complaints nor past medical 
history were reported by the veteran in this regard.

Reports from the Lexington County Medical Center show that 
the veteran was hospitalized in March 1987 for asthmatic 
bronchitis.  On admission, the veteran reported a history of 
asthma as a child, but indicated that he had not had any 
problems since he was 10 years old until a week before his 
admission, when he began having shortness of breath, 
wheezing, and productive cough.  The veteran reported that he 
had seen his physician, Dr. Rast, the week before this 
hospitalization and that Dr. Rast had started him on 
Elixophyllin Elixir as well as EES and Bronkometer for 
asthmatic episode.  The veteran apparently did not improve, 
was treated in the emergency room, and again did not improve, 
and was finally admitted for further therapy.  Discharge 
medications included Theo-Dur, Prednisone, and Bronkometer; 
he was to continue his EES until finished.

Service medical records during the veteran's second period of 
service do not include an examination report conducted prior 
to his recall to active duty.  Available records do show that 
in October 1990 the veteran was seen with a complaint of a 
reoccurrence of asthma.  He apparently stated that this 
occurred normally when coming down with cold symptoms.  He 
also stated that medication, specifically Primatene tablets, 
made him nervous.  The assessment at that time was upper 
respiratory infection.  Further, the veteran was seen for an 
exacerbation of asthma, which was felt to be induced by 
exercise, while deployed in the Persian Gulf in March 1991.  
In the medical history portion of his July 1991 separation 
examination report, the veteran indicated that he had had 
asthma as a child with the last problem in 1987.  Clinical 
findings were normal for the lungs and chest on separation 
examination.

Reports from the VAMC show both inpatient and outpatient 
treatment for exacerbation of asthma from June 1992 to 
February 2001.  In June 1992, the veteran was hospitalized by 
VA for asthma.  At that time, he gave a history of wheezing 
for the previous three months with five emergency room visits 
and one admission.  While attending the NCO Academy as an 
Army Reservist in August 1992, the veteran was hospitalized 
at Fort Benning, Georgia, for asthma exacerbation.  He was 
discharged to duty with instructions to return home for 
follow-up treatment at the VAMC.  The hospital reports 
reflects that the veteran related a history of asthma since 
childhood that resolved before his teenage years with an 
episode as an adult in 1983.  

At an August 1992 VA examination, the veteran reported a past 
medical history of episodic asthma.  On examination, his 
respiratory system was normal and the diagnosis was asthma by 
history.

During hospitalization in October 1992, the veteran gave a 
history of acute episodes of shortness of breath and asthma 
for the previous year.  An October to November 1993 VA 
hospital report reflects a history of asthma and the 
veteran's report of experiencing one asthmatic attack before 
the Persian Gulf War.  A February 1994 VA treatment record 
reflects that the veteran reported developing asthma after 
his return from Desert Storm.  That record indicated that it 
was unclear as to whether the veteran had developed "asthma" 
on return from the Persian Gulf.  The veteran repeated this 
history on VA treatment in October 1994, indicating that he 
did not have a history of asthma prior to his service in the 
Persian Gulf and that he had developed severe asthma six 
months after returning from there.  The examiner at that time 
indicated that the veteran's steroid dependent restrictive 
airways disease should be service connected, although the 
Board notes that the veteran did not report and the examiner 
did not indicate his awareness of any respiratory 
difficulties prior to the veteran's Persian Gulf service.  A 
February 1996 VA hospital report shows that the veteran 
reported that he had had asthma since the Gulf War.  

In July 1998, the veteran submitted an undated written 
statement from Herbert Varn Rast, M.D., his childhood 
physician, who indicated that he had treated the veteran for 
bronchitis as a child and that the veteran had since had some 
complications.  Dr. Rast noted that his medical records were 
destroyed by vandals and subsequent storms.  Along with Dr. 
Rast's statement, the veteran submitted an explanation, 
noting that he had sought clarification of whether he had 
asthma as a child because his mother had recently told him 
that he was actually treated for bronchitis as an infant or 
toddler.  The veteran added that he had essentially been 
misinformed as a child that he had asthma as an infant, which 
resulted in his inaccurate report of personal medical 
history.  

The veteran was afforded a personal hearing at the RO in 
October 1998.  At that time, the veteran stated that he did 
not have any problems with asthma prior to his first period 
of active service.  He stated that he had had the first 
episode of asthma in 1987.  He testified that he had no 
problems with asthma in Saudi Arabia although he did recall 
that he had one episode in the Persian Gulf where he became 
short of breath and was required to rest.  He stated, 
further, that the first time he experienced an asthma attack 
after service was in September 1992.  

At a September 2000 VA examination, the examiner indicated 
that he did not have the veteran's claim file, or a copy of 
the BVA Remand, to review and that all the information he had 
was from the veteran.  The veteran reported that he had had 
asthma for about ten years with attacks occurring about every 
one to three months.  He had had to use a ventilator for 
support seven times over the ten years.  The veteran stated 
that he had dyspnea on exertion and was unable to walk a 
block without significant problems.  His medications included 
Serevent, Flovent, Albuterol and Prednisone (the latter on an 
as needed basis).  Following examination, the diagnosis was 
asthma.

The case was returned to the September 2000 examiner for 
review of the claims file and BVA remand which the examiner 
apparently had not done at the first examination.  He 
indicated that the veteran was diagnosed with asthma in 1991 
and first began having symptoms after he returned from the 
Persian Gulf, where he was exposed to oil smoke and dust.  
The examiner felt that it was likely that the veteran 
experienced some type of exposure in the Persian Gulf that 
changed his lungs or his immune system to some degree.  After 
his return to the States, the veteran began to have a severe 
reaction to various allergens most of which have not been 
identified.  The impression was that the veteran had typical 
asthma with a very brisk response to bronchodilator therapy.  
The examiner noted that without a prior history of allergies 
and without a family history of asthma or allergies, the 
examiner opined that the Persian Gulf had to be a major 
contributor to his development of such severe asthma.

For the presumption of soundness to be triggered, in this 
case, an asthma condition must have been noted in the 
veteran's medical reports when he entered the service.  The 
medical report from the veteran's first entrance into service 
is devoid of such a notation.  As such, the Board finds that 
the veteran's asthma was not noted at entry into his first 
period of active duty, and the presumption of soundness on 
entry attaches.  Further, the Board finds that the 
presumption of soundness is not rebutted with respect to the 
veteran's first period of service.  Service medical records 
from that period of service do not include any complaints of, 
or treatment for, asthma.  However, the record does not 
appear to contain an examination report of the veteran's 
condition prior to his recall to active duty in September 
1990.  As noted above, a veteran must have been "examined" 
prior to their entrance on active service or the presumption 
will not apply.  See Bagby v. Derwinski, 1 Vet. App. at 227.  
As such and as to this period of service, since the 
presumption of soundness does not attach to that period 
without an "entrance" examination, the claim for 
entitlement to service connection is only available through a 
showing of aggravation of a preexisting condition or through 
a showing that the claimant was otherwise disabled in 
service.  

Although the veteran apparently gave a history in 1987 before 
his second period of service and during his second period of 
service of having had asthma as a child, there is no 
indication that the veteran was competent to say that he 
indeed experienced such a disease process prior to service.  
See Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The Board 
notes further, that a mere recitation of the veteran's self-
reported lay history does not constitute competent medical 
evidence of diagnosis or causality.  LeShore v. Brown, 
8 Vet. App. 406 (1996).  There is no clear evidence that the 
veteran was treated for asthma prior to his first period of 
service.  Indeed, Dr. Rast, the veteran's childhood 
physician, has stated that the veteran was only treated for 
bronchitis as a child.  Moreover, service medical records 
from the veteran's first period of service of three years do 
not show that the veteran complained of or was treated for 
asthma.  Notably, on June 1982 enlistment examination, he 
reported a history of shortness of breath and chest pain, but 
also reported the cause to be unknown.  The Board finds that 
Dr. Rast's opinion coupled with the contemporaneous records 
indicate that the veteran did not have asthma prior to his 
first period of service.  

As to the veteran's second period of service, it is clear 
that the veteran was treated for asthmatic bronchitis in 1987 
prior to that period of service.  At his October 1998 
hearing, he clearly testified that that was the first time he 
had had an asthmatic episode.  He also referred to a 
reoccurrence of asthma when seen in October 1990 for an upper 
respiratory infection that "normally" occurred at the 
outset of cold symptoms.  Finally, in July 1991, the veteran 
reported that he had been treated for asthma by Dr. Spero in 
1987 which is corroborated by the contemporaneous medical 
records.  Thus, although the veteran has more recently 
asserted that he did not have asthma prior to his service in 
the Persian Gulf, the Board finds the evidence to be clear 
that the veteran did have such disease prior to his second 
period of service.  The inquiry then becomes whether the 
veteran's preexisting asthma worsened in service beyond the 
natural progression of the disease.  

In this regard, the Board notes that the veteran reported a 
reoccurrence of asthma in October 1990 although the diagnosis 
at that time was upper respiratory infection, and was seen on 
one occasion in March 1991 for an exacerbation of asthma 
thought to be exercise induced.  In July 1991, asthma was 
only noted by history to have occurred in childhood and in 
1987.  However, the Board notes that essentially from June 
1992 to the present, the veteran has been seen repeatedly for 
severe asthma.  The veteran reported in June 1992 that he had 
been experiencing wheezing for the previous three months and 
had been to the emergency room five times with one 
hospitalization.  This would place the onset of wheezing at 
approximately March 1992.  At the time of an October 1992 
hospitalization, the veteran gave a history of acute episodes 
of shortness of breath and asthma for the preceding year.  
This would place the onset of increased symptomatology at 
October 1991.  The record essentially indicates that the 
veteran had one episode of asthmatic bronchitis prior to his 
second period of service, that he was seen for asthma, albeit 
purportedly exercise-induced, on one occasion in service, and 
that he has been seen since approximately ten months after 
service with an earlier reported history for what a later 
examiner has now described as intractable steroid dependent 
asthma. 

With respect to the VA medical opinion obtained in April 2001 
from a VA examiner, the Board finds that it not clear what 
evidence he relied on as the basis for his selection of 1991 
as the date of onset of the veteran's asthma.  He does not 
address with any specificity any of the probative evidence in 
this case especially that dated prior to the veteran's 
military service.  He did opine that without a prior history 
of allergies and without a family history of asthma or 
allergies, the Persian Gulf had to be a major contributor to 
the veteran's development of such severe asthma.  Although 
from a review of the record a family history of asthma has 
been reported by the veteran on at least one occasion, and 
there is clearly treatment for asthmatic bronchitis in 1987 
prior to the veteran's second period of active duty, the 
Board finds that there is persuasive evidence that the 
veteran's asthma worsened beyond the natural progression of 
the disease due to his service in the Persian Gulf.  While 
the Board does reject some of the April 2001 VA examiner's 
opinion particular as to date of onset of asthma, it is clear 
that the examiner is of the opinion that exposure to 
environmental toxins in the Persian Gulf could have changed 
the veteran's lungs or immune system to some extent.  It 
appears that the veteran had one episode of asthma prior to 
service, a questionable episode of exercise-induced asthma 
and one complaint of an exacerbation of asthma in service, 
and recurrent episodes of severe asthma since less than one 
year after his return from the Persian Gulf with reported 
increased symptoms occurring much earlier.  The Board finds 
that the evidence of the veteran's frequent and severe asthma 
soon after his return from the Persian Gulf provides the 
required nexus to the veteran's Persian Gulf service and 
essentially satisfies the requirement of a showing of a 
worsening of a preexisting disorder in service.  

In light of the absence of any evidence indicating that the 
veteran was experiencing frequent and severe problems with 
preexisting asthma prior to his Persian Gulf service, in 
light of the close proximity between the veteran's service 
and a clear worsening in the frequency and severity of the 
veteran's asthma post-service, and with consideration of the 
medical evidence that does indicate a relationship exists 
between exposure to environmental toxins in the Persian Gulf 
and asthma, the Board finds that the weight of the credible 
and probative evidence supports the conclusion that he 
experienced a permanent increase in severity due to his 
second period of service.  Thus, the Board further finds that 
he is entitled to the presumption of aggravation in service, 
under 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  The 
Board notes moreover, that no clear and unmistakable evidence 
exists in the record to rebut the presumption of aggravation 
during service.

Thus, having found that the presumption of aggravation is 
applicable, and that there is no clear and unmistakable 
evidence of record to rebut this presumption, the Board 
concludes that with application of the benefit of the doubt 
rule, service connection for asthma is warranted.  


ORDER

Entitlement to service connection for asthma is granted.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

